DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on September 8, 2022. Claims 1-20 are pending and will be considered for examination.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art, though they are rejected on other grounds. The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claims 1-20: The Non-Final Rejection dated 06/08/2022 indicated that dependent claims 11-12 and 20 recited allowable subject matter. The allowable limitations of claim 11 have been incorporated into independent claims 1, 13, and 15. Therefore, as discussed in the Non-Final Rejection dated 06/08/2022, neither Levy (US 9,830,635 B1), Hicks (US 2009/0132459 A1), Kenthapadi (US 2018/0225633 A1), Skibiski (US 2010/0079336 A1), Lim (US 2021/0390566 A1), nor the totality of the prior art anticipate or render obvious the claims as a whole.
While the prior art teaches some aspects and features of claims 1, 13, and 15, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 

Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.
Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objection to claims 1 and 15 is withdrawn.

II.	Rejections - 35 USC § 112
Applicant’s amendment to the claims is sufficient to overcome Examiner’s rejection under 35 USC § 112. The rejection under 35 USC § 112 to claims 1, 13, and 15 is withdrawn.

III.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed September 8, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive. 

Step 2A Prong 1
	Applicant begins by arguing (bottom of page 15) that the limitations in the pending claims reciting  “generating the co-occurrence, item relevance, and similarity scores” do not recite “certain methods of organizing human activity”. Specifically, Applicant argues that these limitations do not “set forth” or “describe” Examiner’s identified abstract idea of “identifying contrasting items in relation to a target item to facilitate product purchase", and that generating scores cannot be understood as setting forth or describing the idea of identifying contrasting items. Examiner disagrees with this analysis. The limitations regarding “generating the co-occurrence, item relevance, and similarity scores” are details of the abstract idea exemplified by the limitations of “identifying contrasting items to a target item being viewed by a user”, and “causing simultaneous display of the target item, the first item, and the second item”. As described in the Specification [0001], selecting contrasting items with respect to a target item is done to “enhance the desirability of a target item when that target item is compared to the selected other items” (marketing and advertising (i.e., sales activity or behavior)). Specification [0003] goes on to recite “In any case, the contrasting items are purposefully selected to enhance the desirability of the target product, such that the user is more likely to purchase the target product after viewing it along with the selected contrasting items” (marketing and advertising (i.e., sales activity or behavior)). Specification [0017] further recites “According to some embodiments, two contrasting items are selected such that one item is more expensive than the target item and the other item is less expensive than the target item. As will be appreciated, this selection routine injects a unique intelligence into determining items that are most likely to persuade the user to purchase the target item based on the compromise effect” (i.e., sales activity or behavior)). The limitations regarding “generating the co-occurrence, item relevance, and similarity scores” are how the contrasting items are selected in order to “persuade the user to purchase the item”. Therefore, these limitations are part of the identified abstract idea. 
	Examiner further notes that Applicant’s arguments only address the limitations regarding “generating the co-occurrence, item relevance, and similarity scores”. There are numerous other limitations identified as part of the abstract idea. Therefore, even if Applicant’s argument were persuasive, the claims would still recite “certain methods of organizing human activity”.
	As a result, Applicant’s arguments under Step 2A Prong 1 are not persuasive. 

Step 2A Prong 2
	Applicant begins by arguing (page 17) that the additional elements integrate the abstract idea into a practical application under Step 2A Prong 2. Specifically, Applicant argues that Specification [0018] identifies technical problems and discloses technical solutions to the problem. Examiner disagrees with this analysis. Specification [0018], rather, identifies the business problem of selecting contrasting items to be displayed with a target item that will “affect the desirability of the target item”. This is the same type of problem that a brick-and-mortar retailer considers when setting up displays in order to promote the purchase of certain items. Further, the solution proposed by Specification [0018] is the business solution of identifying item features and user activity associated with the items to take into consideration when presenting items in order to promote the purchase of certain items. 
	Applicant further argues that “This technical solution is expressed in the aforementioned ‘additional elements’ of the claims that recite generating the co-occurrence, item relevance, and similarity scores”. Examiner disagrees. The claim limitations reciting co-occurrence, item relevance, and similarity scores are part of the abstract idea, and therefore do not integrate the abstract idea into a practical application. See updated 101 rejection below. Further, even if these limitations were considered as additional elements, they are recited at such a high level of generality that they would not integrate the abstract idea into a practical application. 
	Next, Applicant argues (top of page 18) that the limitations in independent claim 15 regarding generating a matrix, and rearranging the matrix where groups of items are adjacent to each other are further additional elements “defining how the spectral clustering technique is performed”. Examiner disagrees. Spectral clustering is a generic data processing function, and the limitations in question simply recite a generic definition of spectral clustering. This is analogous to claiming an average of x and y, and stating that the average is determined by adding x and y and dividing by two. As such, these limitations do not integrate the abstract idea into a practical application. 
As a result, Applicant’s arguments under Step 2A Prong 2 are not persuasive. 

IV.	Claim Rejections - 35 USC § 103
Applicant’s amendments and arguments filed September 8, 2022 with respect to claims rejected under 35 USC § 103 have been fully considered and are persuasive. The rejection under 35 USC § 103 is withdrawn. 














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-12 are directed to a method, which is a process. Therefore, claims 1-12 are directed to one of the four statutory categories of invention. Claims 13-14 are directed to a system, which is a machine. Therefore, claims 13-14 are directed to one of the four statutory categories of invention. Claims 15-20 are directed to a computer program product which is a manufacture. Therefore, claims 15-20 are directed to one of the four statutory categories of invention.

Step 2A
Claim 1:
The claim recites a method for identifying contrasting items to a target item being viewed by a user, the method comprising: 
generating, using a co-occurrence module, a co-occurrence score between each item of a plurality of cataloged items against each other item of the plurality of cataloged items, wherein the co-occurrence score between two items is based on one or more documented event actions by one or more users with regards to co-viewing the two items; 
generating, using a relevance scoring module, an item relevance score between each item of the plurality of cataloged items against each other item of the plurality of cataloged items, wherein the item relevance score between two items is based on comparisons between text fields associated with the two items; 

generating, using a similarity module, similarity scores between each item of the plurality of cataloged items against each other item of the plurality of cataloged items by determining a geometric mean of the co-occurrence scores and the item relevance scores between the items; 
clustering the plurality of cataloged items into groups based on their similarity scores using a spectral clustering technique; 
identifying, using a contrast selection module, a first item and a second item, the first item having a first similarity score with the target item and the second item having a second similarity score with the target item, the first and second similarity scores being within a threshold of one another, wherein the first item and the second item are clustered into a same one of the groups; and 
causing, using the contrast selection module, simultaneous display of the target item, the first item, and the second item.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of identifying contrasting items in relation to a target item to facilitate product purchase. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting marketing or sales activities or behaviors. Examiner notes that this interpretation is supported by Specification [0003]: “Techniques are provided herein for identifying contrasting items based on a target item and presenting each of the target item and contrasting items together to a user. The target item may be, for instance, an item predicted to be the shopper's first choice, but in a more general sense can be any item of interest to the user (such as an item that has been selected and is being viewed by the user, or an item that a user added to a shopping cart). In any case, the contrasting items are purposefully selected to enhance the desirability of the target product, such that the user is more likely to purchase the target product after viewing it along with the selected contrasting items”. 
Dependent claims 2-12 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-12 recite the additional elements (de-emphasized limitations above) of modules. Examiner is interpreting modules as “any suitable combination of hardware, software, and firmware” as described in Specification [0042]. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-12 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 13:
The claim recites a system configured to identify contrasting items to a target item being viewed by a user, the system comprising: at least one processor; 
a co-occurrence module, executable by the at least one processor, and configured to generate a co-occurrence score between each item of N cataloged items against each other item of the N cataloged items, N>1, wherein the co-occurrence score between two items is based on one or more documented event actions by one or more users with regards to co-viewing the two items; 
a relevance scoring module, executable by the at least one processor, and configured to generate an item relevance score between each item of the N cataloged items against each other item of the N cataloged items, wherein the item relevance score between the two items is based on comparisons between text fields associated with the two items; 
a similarity module, executable by the at least one processor, and configured to generate similarity scores between each item of the N cataloged items against each other item of the N cataloged items by taking a geometric mean of the co-occurrence scores and the item relevance scores between the items, and 
using a spectral clustering technique to cluster the N cataloged items into groups based on their similarity scores, wherein the spectral clustering technique comprises 
generating an initial N x N matrix wherein a value at an ith row and a jth column of the initial N xN matrix represents a similarity between an ith one of the N cataloged items and a jth one of the N cataloged items, and 
rearranging an order of the N cataloged items along x and v axes of the initial N x N matrix to generate a rearranged N x N matrix, wherein the groups of the N cataloged items are spatially adjacent to each other in the rearranged N x N matrix; and 
a contrast selection module, executable by the at least one processor, and configured to identify a first item and a second item, the first item having a first similarity score with the target item and the second item having a second similarity score with the target item, the first and second similarity scores being within a threshold of one another, wherein the first item and the second item are clustered into a same one of the groups and 
cause simultaneous display of the target item, the first item, and the second item.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 13 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 13 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claim 14 recites the same abstract ideas identified in claim 13. 
Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 13-14 recite the additional elements (de-emphasized limitations above) of a system configured to; a system comprising at least one processor; a co-occurrence module, executable by the at least one processor, and configured to; and modules executable by a processor. Examiner is interpreting modules as “any suitable combination of hardware, software, and firmware” as described in Specification [0042]. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claim 14 is not integrated into a practical application based on the same analysis as for claim 13 above.

Claim 15:
The claim recites a computer program product including one or more non-transitory machine-readable mediums having instructions encoded thereon that when executed by at least one processor cause a process to be carried out for identifying contrasting items to a target item being viewed by a user, the process comprising: 
generating a co-occurrence score between each item of a plurality of cataloged items against each other item of the plurality of cataloged items, wherein the co-occurrence score between two items is based on one or more documented event actions by one or more users with regards to co-viewing the two items; 
generating an item relevance score between each item of the plurality of cataloged items against each other item of the plurality of cataloged items, wherein the item relevance score between two items is based on comparisons between text fields associated with the two items; 
generating similarity scores between each item of the plurality of cataloged items against each other item of the plurality of cataloged items by determining a geometric mean of the co-occurrence scores and the item relevance scores between the items; 
clustering the plurality of cataloged items and the target item into groups based on their similarity scores using a spectral clustering technique; 
identifying a first item and a second item, the first item having a first similarity score with the target item and the second item having a second similarity score with the target item, the first and second similarity scores being within a threshold of one another, wherein the first item, the second item, and the target item are clustered into a same one of the groups; and 
causing simultaneous display of the target item, the first item, and the second item.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 15 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 15 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 16-20 recite the same abstract ideas identified in claim 15. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 15-20 recite the additional elements (de-emphasized limitations above) of a computer program product including one or more non-transitory machine-readable mediums having instructions encoded thereon that when executed by at least one processor cause a process to be carried out. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 16-20 are not integrated into a practical application based on the same analysis as for claim 15 above.












Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-12 recite the additional elements (de-emphasized limitations above) of modules. Examiner is interpreting modules as “any suitable combination of hardware, software, and firmware” as described in Specification [0042]. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 13-14 recite the additional elements (de-emphasized limitations above) of a system configured to; a system comprising at least one processor; a co-occurrence module, executable by the at least one processor, and configured to; and modules executable by a processor. Examiner is interpreting modules as “any suitable combination of hardware, software, and firmware” as described in Specification [0042]. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 15-20 recite the additional elements (de-emphasized limitations above) of a computer program product including one or more non-transitory machine-readable mediums having instructions encoded thereon that when executed by at least one processor cause a process to be carried out. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu (US 2021/0217053 A1) teaches training an advertisement ranking model using co-viewed item data in order to obtain a match score that identifies the relevance of an advertisement item to an anchor item. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684         

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684